Case 1:20-cv-13819-RMB-KMW Document 21-2 Filed 12/02/20 Page 1 of 3 PageID: 592


 ARCHER & GREINER
 A Professional Corporation
 One Centennial Square
 Haddonfield, NJ 08033-0968
 (856) 795-2121
 Attorneys for Defendants
   Aurora Cannabis, Inc., Michael Singer, and Glen Ibbott

 BY:     KERRI E. CHEWNING, ESQUIRE

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  STEPHEN LAWLESS,
                                                    Civil Action No.: 20-13819(RMB)
                            Plaintiff,

          v.

  AURORA CANNABIS, INC.,
  MICHAEL SINGER, and                               ELECTRONICALLY FILED
  GLEN IBBOTT,

                            Defendants.

 ______________________________________________________________________________
                    CERTIFICATION OF HOWARD S. SUSKIN
 ______________________________________________________________________________

         I, Howard S. Suskin, hereby certify as follows:

         I am an attorney with the law firm of Jenner & Block, LLP, co-counsel for Defendants

 Aurora Cannabis, Inc., Michael Singer, and Glen Ibbott (“Defendants”). I make this

 Certification in support of my application for admission pro hac vice pursuant to L. Civ. R.

 101.1(c)(1).

         1.     I hereby certify that I am admitted and a member in good standing in the

 following jurisdictions:

         Jurisdiction                    Year                 Contact Information

            Illinois                     1983   Attorney Registration and Disciplinary Commission
       (Bar No. 6185999)                                  3161 West White Oaks Drive
                                                              Springfield, IL 62704
Case 1:20-cv-13819-RMB-KMW Document 21-2 Filed 12/02/20 Page 2 of 3 PageID: 593


         United States             2010                Clerk, Supreme Court of the U. S.
        Supreme Court                                     ATTN: Admissions Office
                                                              One First Street, NE
                                                            Washington, DC 20543

    United States Court of         2017       United States Court of Appeals for the Third Circuit
    Appeals for the Third                              21400 United States Courthouse
           Circuit                                            601 Market Street
                                                            Philadelphia, PA 19106

    United States Court of         2010          Clerk, U.S. Court of Appeals Eleventh Circuit
   Appeals for the Eleventh                                 56 Forsyth Street, N.W.
           Circuit                                            Atlanta, GA 30303

    United States Court of         1985                      Office of the Clerk
    Appeals for the Sixth                     United State Court of Appeals for the Sixth Circuit
           Circuit                                           100 East 5th Street
                                                            Cincinnati, OH 45202

  United States District Court     1983                      Attorney Admissions
  for the Northern District of                                U.S. District Court
            Illinois                                     219 S. Dearborn, Room 2050
                                                              Chicago, IL 60604


         2.     There are no disciplinary proceedings pending against me in any jurisdiction nor

 have I ever been the subject of any disciplinary proceeding.

         3.     I understand that if granted pro hac vice admission, I have an obligation to

 comply with all court and ethical rules governing the practice of law before this Court and that I

 am subject to the disciplinary rules of this Court.

         4.     I further agree to pay any and all fees to the Lawyers Fund for Client Protection

 and this Court as required by L. Civ. R. 101.1(c)(2) and (3).

         5.     In this matter, I will be associated with Kerri E. Chewning, Esquire, who is a

 member in good standing of the bar of this Court. In the event this motion is granted, Ms.

 Chewning or a member of her firm, Archer & Greiner, P.C., will continue to participate in the

 litigation and all documents filed with this Court shall be endorsed and filed Ms. Chewning or a

 member of her firm.
                                                   2
Case 1:20-cv-13819-RMB-KMW Document 21-2 Filed 12/02/20 Page 3 of 3 PageID: 594


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.

 Dated: November 17, 2020.




 219766740v1




                                                 3
